Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 13, and 15-23 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Van Brandenburg (2014/0089465) and Chan (2015/0113157) to disclose the claim features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 13, 15-16, 18-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg (2014/0089465) in view of Chan (2015/0113157).

As for claims 1, 13, and 19, Van Brandenburg discloses a method comprising:

first segment information associated with a first plurality of segments 
second segment information associated with a second plurality of segments corresponding to a second content item ([0003], [0005], [0136]); 
wherein selecting is based on: 
a first popularity of the first content item being more than a second popularity of the second content item ([0005]); 
retrieving, by the gateway device, the selected segment ([0021], [0022]); and 
transmitting, by the gateway device and to a second device, the selected segment and one or more segments of the second plurality of segments ([0021], [0022]).
However, Van Brandenburg fails to disclose:
selecting, by the gateway device, a segment of the first plurality of segments encoded at a higher bit rate than one or more other segments of the first plurality of segments;
In an analogous art, Chan discloses:
selecting, by the gateway device, a segment of the first plurality of segments encoded at a higher bit rate than one or more other segments of the first plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Brandenburg’s invention to include the abovementioned limitation, as taught by Chan, for the advantage of providing an effective means of selecting the best fit content based on network conditions.

As for claim 2, Van Brandenburg discloses wherein the receiving the one or more manifest files is performed after receiving a request for the first content item from the second device or from a gateway interface device ([0009], [0012], [0016]).  

As for claim 5, Van Brandenburg discloses2Application No. 16/736,103Docket No.: 007412.04787\USAmendment dated October 8, 2020 Preliminary Amendmentdetermining, based on the second segment information, a second segment among the second plurality of segments of the second content item, wherein the second plurality of segments of the second content comprises a plurality of media encodings, at different bit rates, of the second content; and wherein transmitting the one or more segments of the second plurality of segments comprises transmitting, via a second communication pathway, the second segment ([0003], [0005], [0136]).  

As for claim 6, Van Brandenburg discloses wherein determining the second segment further comprises determining the second segment based on a network utilization associated with the second communication pathway ([0005], [0074], [0082]). 


wherein determining one segment of the first segment and the second segment comprises determining, based on that the second quality indicator is associated with a lower quality level than the first quality indicator, the one segment to be the second segment ([0064], [0070], [0129], [0163]).  

Claims 16 and 18 contain the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.

As for claim 21, Van Brandenburg discloses wherein the first segment information comprises a first plurality of quality indicators corresponding to the first plurality of segments, and the second segment information comprises a second plurality of quality indicators corresponding to the second plurality of segments ([0064], [0070], [0129], [0163]). 

As for claim 22, Van Brandenburg discloses wherein the one or more manifest files further comprises first quality indicator associated with the first segment and a second quality indicator associated with the second segment, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the one segment further based on the second quality indicator being associated with a lower quality than the first quality indicator ([0064], [0070], [0129], [0163]).

As for claim 23, Van Brandenburg discloses wherein the first quality indicator is based at least on the first bit rate encoding and the first popularity of the first content item and the second quality indicator is based on the second bit rate encoding and the second popularity of the second content item ([0003], [0005]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg and Chan as applied to claim 1 above, and further in view of Lin (8959244).

As for claim 3, Van Brandenburg discloses wherein the selecting is further based on comparing a first quality indicator, corresponding to the first portion of the first content, to a second quality indicator as discussed above.
However, Van Brandenburg and Chan fail to disclose:
 Comparing quality indicators corresponding to the previous portion of the first content.  
In an analogous art, Lin discloses comparing quality indicators corresponding to the previous portion of the first content (col. 13, lines 60-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Brandenburg and Chan’s invention to include the abovementioned limitation, as taught by Lin, for the advantage of determining an encoding switch.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg, Chan, and Lin as applied to claim 3 above, and further in view of Hassan.

As for claim 4, Van Brandenburg, Chan, and Lin fail to disclose wherein at least one of the first quality indicator or the second quality indicator is based on a bit rate encoding and a scene complexity
Hassan discloses wherein at least one of the first quality indicator or the second quality indicator is based on a bit rate encoding and a scene complexity ([0016], [0041], [0046]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Brandenburg, Chan, and Lin’s invention to include the abovementioned limitation, as taught by Hassan, for the advantage of selecting the best fit segment.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg and Chan as applied to claim 1 above, and further in view of Ma (2014/0150019).

As for claim 8, Van Brandenburg and Chan fail to disclose: 
determining, based on the segment information, an opportunity for segment insertion; and transmitting a second segment for use in segment insertion.
In an analogous art, Ma discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Brandenburg and Chan’s invention to include the abovementioned limitation, as taught by Ma, for the advantage of providing targeted advertising, thereby keeping the user engaged.

As for claim 9, Van Brandenburg and Chan fail to disclose:
 determining, based on the segment information, that a second segment of the first content comprises a replaceable segment; determining a third segment for use as a replacement segment, wherein segment information corresponding to the third segment is not included in the manifest file; and transmitting the third segment.  
In an analogous art, Ma discloses:
determining, based on the segment information, that a second segment of the first content comprises a replaceable segment; determining a third segment for use as a replacement segment, wherein segment information corresponding to the third segment is not included in the manifest file; and transmitting the third segment  ([0007], [0015], [0020], [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Brandenburg and Chan’s invention to include the abovementioned limitation, as taught by Ma, for the advantage of providing targeted advertising, thereby keeping the user engaged.

As for claim 10, Ma discloses wherein the third segment comprises at least a portion of a local advertisement (“local ads”; [0020]).  

Claims 17 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg and Chan as applied to claim 13 and 19 above, and further in view of Pfeffer (2014/0229604).

As for claims 17 and 20, Van Brandenburg and Chan fail to disclose wherein the receiving the manifest file comprises receiving the manifest file via a first network, and wherein the transmitting the determined one segment comprises transmitting the determined one segment via a second network.  
In an analogous art, Pfeffer discloses wherein the receiving the manifest file comprises receiving the manifest file via a first network, and wherein the transmitting the determined one segment comprises transmitting the determined one segment via a second network ([0070], [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Brandenburg and Chan’s invention to include the abovementioned limitation, as taught by Pfeffer, for the advantage of controlling use of shared network resources.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/           Primary Examiner, Art Unit 2421